Title: From James Madison to William Short, 6 June 1787
From: Madison, James
To: Short, William


Dear Sir
Philada. June 6th. 1787.
I have been sensibly obliged by your favor of the 23. of March which arrived by the last Packet. I had previously received from Mr. Jefferson information concerning the dislocation of his wrist, and the remedial journey which he had projected. His friends are particularly interested and none more than myself in his recovering the entire use of a member, without which they must lose the pleasure of many of his valuable communications and reflections. I should not go too far in saying that it will be a loss to the world, if the use of his pen should be frustrated or even abridged, by the permanent effect of the accident. I write to him by this conveyance on the supposition that it will find him returned to Paris.
The Convention has been formed about 12 days. It contains in several instances the most respectable characters in the U.S. and in general may be said to be the best contribution of talents the States could make for the occasion. What the result of the experiment may be is among the arcana of futurity. Our affairs are considered on all hands as at a most serious crisis. No hope is entertained from the existing Confederacy. And the eyes and hopes of all are turned towards this new Assembly. The result therefore whatever it may be must have a material influence on our destiny, and on that of the cause of republican liberty. The personal characters of the members promise much. The spirit which they bring with them seems in general equally promising. But the labor is great indeed; whether we consider the real or imaginary difficulties, within doors or without doors.

I learn with much pleasure that the Marquis de la fayette is so actively engaged in the reforms aimed at in the Convention at Paris. I sincerely wish his influence may be as great as it deserves to be. I beg you to make my most affectionate respects to him, and to let him know that I shall write to him as soon as I can make a letter interesting. I should not wait indeed for such materials, if the present opportunity did not happen to find me too much occupied, to trouble him with one of a contrary character. With the sincere esteem & regard I am dear Sir Yr. Affecte. hble. servt.
Js. Madison Jr.
